852 P.2d 200 (1993)
120 Or. App. 224
Leslie A. WHALEY, Petitioner,
v.
DEPARTMENT OF CORRECTIONS, Respondent.
CA A69239.
Court of Appeals of Oregon.
Submitted on Record and Briefs March 19, 1993.
Decided May 12, 1993.
Leslie A. Whaley, Salem, filed the brief pro se.
Charles S. Crookham, Atty. Gen., Virginia L. Linder, Sol. Gen., and Richard D. *201 Wasserman, Asst. Atty. Gen., Salem, filed the brief for respondent.
Before WARREN, P.J., and EDMONDS and LEESON, JJ.
PER CURIAM.
Rules held valid.
Petitioner challenges the validity of OAR 291-158-005; OAR 291-158-010; OAR 291-158-015 and OAR 291-158-015(10) as not having been adopted in compliance with the notice provision of ORS 183.335(2)(a) and OAR chapter 291, division 1. The notice given complied with the applicable statute and administrative rules.
Rules held valid.